DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of:
(i) isopropyl alcohol;
(ii) combination of methyl paraben and propyl paraben;
(iii) citric acid and water; and
(iv) about 6 wt% or less alcohol. 
in the reply filed on 7/26/2021 remains acknowledged.

Response to Arguments
Applicants' arguments, filed 3/1/2022, have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
Applicant’s arguments, see p. 5, filed 3/1/2022, with respect to the objection of the specification (prior Office action of 9/2/2021, Item # 4) have been fully considered and are persuasive, in view of the specification amendment.  Therefore, the objection has been withdrawn.  However, upon further consideration, a new ground(s) of objection is made.
Applicant’s arguments, see pp. 5-6, filed 3/1/2022, with respect to the objection to the specification (Items # 5-7 in the prior Office action) have been fully considered and are persuasive, in view of the Specification amendments.  The objection of the specification has been withdrawn. 
Applicant’s arguments, see p. 6, filed 3/1/2022, with respect to the objection to claim 44 have been fully considered and are persuasive, in view of the claim amendment.  The objection of claim 44 has been withdrawn. 
Applicant’s arguments, see pp. 6-7, filed 3/1/2022, with respect to the rejection under 35 USC 112(b), Items (A)-(D) of Applicant arguments (Items # 14-19, of the prior Office action) have been fully considered and are persuasive.  The rejection on these bases of claims 44-59 has been withdrawn. While the Examiner disagrees that the specification and claims define these terms, “About” is defined as the broadest of the prior art definitions set forth, -50/+100% of each value modified.  As stated by Applicant, the C1-C6 alcohol concentration range is applied to the sum of a mixture, when present.  Applicant’s response clarifies the meaning of “substantially free”.  The Examiner agrees that, with testing, each compound can be defined that degrades upon application of sterilizing radiation (although it is not known prior to testing).
Applicant's arguments filed 3/1/2022, see pp. 7-8 (E) & (F), Items #20-21, of the prior Office action, regarding claims 57-59 rejected under 35 USC 112(b), have been fully considered but they are not persuasive. 
Applicant’s arguments, see p. 8, filed 3/1/2022, with respect to the rejection of claims 56-57 under 35 USC 112(d) have been fully considered and are persuasive, in view of the claim amendment.  The rejection of claims 56-57 has been withdrawn. 
Applicant's arguments with respect to the rejection of claim 53 under 35 USC 112(a) have been fully considered but they are not persuasive. 



Specification
The disclosure is objected to because of the following informalities: The amended section Brief Description of the Drawings fails to separately describe each lettered panel of Figure 1 (1A, 1B, 1C, etc.).  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 57-58 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding “consisting essentially of” transition language in claim 57, it is not clear what the materials/steps are that materially affect the basic and novel characteristics of the claimed invention.  The composition components, required by claim 57 (a) are not novel (see below description of the elected composition, taught in the prior art) and are not nonobvious.  Thus, it is unclear how “consisting essentially of” limits the claimed composition.  
As discussed in MPEP 2111.03 (III), For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355 ("PPG could have defined the scope of the phrase ‘consisting essentially of’ for purposes of its patent by making clear in its specification what it regarded as constituting a material change in the basic and novel characteristics of the invention.").  
Accordingly, for the purpose of applying prior art, the claim 57 construction is construed as equivalent to “comprising”.
Claim 58 recites a standard ASTM E2315, without any disclosure of the specific requirements of this standard.  It is not clear what the metes and bounds of the claimed procedure are.  If true that this standard is well known commercial standard, the Examiner suggests providing a copy of the standard, for the record, and incorporating the testing procedure into the specification, to provide written support and clarity for this claim.
Applicant argues:
E) "Consisting Essentially Of" 
The Office rejects claim 57 on grounds that “consisting essentially of” is indefinite. The Office seems to acknowledge the long-recognized meaning of the phrase as a transition that is open to additional elements provided they do not materially affect the basic and novel characteristics of the claimed invention. However, the Office argues that it is not clear what those basic and novel characteristics are because the components, according to the office, are not novel. Applicant disagrees. 
For the reasons discussed in detail with respect to the Section 103 rejection, the elements of the pending claims are novel and non-obvious. Furthermore, as is clear from the specification, the claimed method is for the production of a sterile antimicrobial composition comprising certain enumerated components by the application of radiation. Thus, claim 57 forecloses additional elements that would materially affect these basic and novel characteristics. 
(F) ASTM E2315 
The Office objects to the term "ASTM E2315" as unclear in the absence of disclosures of specific requirements of the standard. Applicant disagrees. 
Paragraph 73 explains that ASTM E2315 relates to the Assessment of Antimicrobial Activity using a Time-Kill Procedure, which is a quantitative test method designed to assess changes in the population of organisms in an antimicrobial liquid suspension. The standard, itself, is commercially available and unambiguous to the skilled person. Applicant is not aware of any prohibition on referencing commercially available standards. 
Applicant requests that the rejections be withdrawn. 
Rejection of Claims 56-57 for Improper Dependency 
The Office objects to claims 56 and 57 as allegedly broadening the alcohol limitation of claim 1. Applicant believes the original claims read together clearly referred to the alcohol of claim 1; however, claims 56 and 57 have been amended to further clarify that the alcohol is C1-C6 alcohol. Applicant requests that the rejection be withdrawn.

This is not persuasive.
Regarding consisting essentially of, the basic and nonobvious characteristics are not clear; the obviousness rejection has been maintained.  However, even apart from the below rejection, it is also not clearly what the characteristics of this claimed components actually are: At [0010], it appears that the formulation has low flammability.  At [0012], the compositions are said to have a relatively high flash point, such that they are substantially non-flammable and safe for storage.  At [0028] it is disclosed that additional antibiotic or antiseptic agents are not required.  At [0030], the composition is taught to be sterile or sterilizable (this might be relevant to the alcohol, paraben and citric acid in water, but does not appear to have any relevance to the optional food-grade colorant). The colorant apparently has the characteristic of coloring the composition.  Thus, there are a series of different characteristics disclosed.  It is not clear what the basic and novel characteristics are.  Accordingly, consisting essentially of is still construed as equivalent to comprising.  Applicant has received notice of the ambiguity, but only argues about obviousness.  This issue is the basic and novel characteristic is not clear.
Regarding claim 58, if true that this standard is well known commercial standard, the Examiner suggests providing a copy of the standard, for the record, and incorporating the testing procedure into the specification (without introducing New Matter), and to the claims, to provide written support and clarity for this claim.  The Examiner notes that a version of ASTM E2315 is available at https://www.remingtonmedical.com/wp-content/uploads/2021/05/Microchem-ASTM-E2315-Study-Report-NG13978-06NO.pdf; accessed 6/4/2022; however, confusingly, with respect to claim 58, this document has no mention of Candida albicans.  Thus, a non-specific statement that the standard is “commercially available and unambiguous to the skilled person” does not provide the required clarity of the claim language.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 53 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 53 recites a negative proviso, based on a function of compounds, which the composition is substantially or completely free of.  Review of the spec identified the single compound, methylene blue, which is taught to degrade when sterilizing radiation is applied.  However, the specification failed to identify a representative genus of the compounds.  The single described compound fails to describe the potentially large genus of compounds that degrade under any type of sterilizing radiation.  Thus, Applicant is not in possession of the genus of compounds recited in claim 53.
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed by him.  The courts have stated:
“To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that “the inventor invented the claimed invention.”  Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); In re Gostelli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (“[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed.”).   Thus, an applicant complies with the written description requirement “by describing the invention, with all its claimed limitations, not that which makes it obvious,” and by using “such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention.” Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966.” Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.

	Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.  In Regents of the University of California v. Eli Lilly & Co. the court stated:
“A written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula, [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other materials.” Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) (“In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus …”) Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.

The MPEP further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is “not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.” MPEP § 2163. The MPEP does state that for a generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. MPEP § 2163.  If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See MPEP § 2163.  Although the MPEP does not define what constitute a sufficient number of representative species, the courts have indicated what do not constitute a representative number of species to adequately describe a broad generic. In Gostelli, the courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618.
The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application.  These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.  Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient.” MPEP § 2163.  While all of the factors have been considered, a sufficient amount for a prima facie case are discussed below.
In the instant case, the claims are drawn to a method of preparing a sterile topical antimicrobial composition: 
A method of preparing a sterile topical antimicrobial composition comprising: (i) providing in a container a composition comprising (a) C1-C6 alcohol in an amount of about 10 wt.% or less, (b) paraben, (c) citric acid, and (c) water, and (ii) applying a sterilizing dose of radiation to the composition in the container. 
(see claim 44).
Dependent claim 53 recites: The method of claim 44, wherein the composition is substantially or completely free of any component that degrades upon application of a sterilizing dose of radiation.  
(1) Level of skill and knowledge in the art: 
The level of skill in preparing a sterile topical antimicrobial composition is considered high; the skilled artisan would typically have a bachelor’s or advanced degree in some area of chemistry.  However, the level of skill is offset by the potentially vast genus of all compounds that degrade when sterilizing dose of radiation (of any disclosed type) is applied to the compound, or to compositions containing the compound.  
(2) Partial structure:
The specification discloses that methylene blue degrades when sterilizing radiation was applied to a composition containing methylene blue.  The structure of methylene blue is known in the art.
There is no other compound or list of compounds, or structure or even partial structure disclosed, for compounds that degrade under sterilizing radiation.  There is no discussion of mechanisms that might subject any given compound to degradation under sterilizing radiation.
(3) Physical and/or chemical properties and (4) Functional characteristics:
There are no disclosed physical and/or chemical properties of compounds that degrade under sterilizing radiation
The claims require that a compound excluded or “substantially” excluded has the function of degrading under sterilizing radiation.
(5) Method of making the claimed invention:
While a limited number of formulation components that do not degrade under sterilizing radiation are disclosed (and formulation methods with these components are discussed), there is no disclosure identifying any other formulation components (outside of methylene blue) that do degrade, to screen for compounds that are excluded or substantially excluded.  It appears to require synthesis of each compound to be tested, and exposing a composition of each compound, in a potentially huge screening effort, to identify which compounds are excluded or substantially excluded.
As stated supra, the MPEP states that written description for a genus can be achieved by a representative number of species within a broad generic.  It is unquestionable that claim(s) 53 is/are broad and generic, with respect to all possible compounds encompassed by the claims.  The possible structural variations are limitless to any compound that suffers degradation during a test with sterilizing radiation.  Although the claims may recite some functional characteristics, the claims lack written description because there is no disclosure of a correlation between function and structure of the compounds beyond those compounds specifically disclosed in the examples in the specification.  Moreover, the specification lacks sufficient variety of species to reflect this variance in the genus.  While having written description of methylene blue degrading when subjected to sterilizing radiation using 60Co gamma radiation, the specification does not provide sufficient descriptive support for the myriad of compounds embraced by the claims. 
The description requirement of the patent statue requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736, F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.”)  Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.

Applicant argues:
Discussion of Written Description Rejection 
The Office objects to claim 53 as allegedly lacking written description with respect to compounds that degrade under sterilizing radiation. Applicant disagrees. 
The cases and provisions of the MPEP cited in support of the rejection all pertain to situations in which new classes of chemicals are described by reference to functional properties. Applicant does not attempt to claim a new genus of compounds described only by structure. Rather, Applicant claims a method that involves application of a sterilizing dose of radiation, and dependent claim 53 merely clarifies that the composition should not contain components that degrade under such conditions. The reason for the negative proviso is clear to the ordinarily skilled person. Furthermore, the person of ordinary skill in the art understands what the claim language means, and can readily ascertain the metes and bounds of the claim with no more than routine testing. Thus, claim 53 satisfies the requirements of section 112, and the rejection should be withdrawn. 

This is not persuasive.
The rejection is not based on an attempt to claim a new genus of compounds described only by structure.  In fact, the claim recites a negative proviso applicable to all compounds that degrade upon application of a sterilizing dose of radiation (without specification of which type of radiation is used as sterilizing, and without any details of the radiation intensity, proximity to composition, time of exposure, etc.).  It is not accompanied by any identification of which compounds degrade (apart from the singular methylene blue).  A process could be used to test every potential compound, for evaluation of degradation.  This is a trial and error process, in which every compound to be tested must be present (purchased from a commercial source, or synthesized).  Currently, there are over 30 millions known compounds; testing to evaluate even a representative sample requires a potentially immense manpower effort.  Thus, a simple functional recitation of compounds excluded does not place Applicant or the public in possession of the negative proviso genus.
The Examiner does not take a position that the claim language is ambiguous, only that evaluation of which compounds fall within the negative proviso requires testing every candidate.  The composition is recited with open, comprising type transition language for the claimed composition.  The claim is open to any compounds being present, in addition to those explicitly required.  Every possibility must be evaluated.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 44-59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Durham et al. (US 2012/0301407 A1; 2012; cited in a prior Office action) (Durham 2012), in view of Durham et al. (US 8,771,753 B2; 2014; cited in a prior Office action) (Durham 2014), and Cleanroom Technology (“Sterile Alcohol”; 2001; https://cleanroomtechnology.com/technical/article_page/Sterile_Alcohol/51354; accessed 6/28/2021; cited in a prior Office action).
Durham 2012 teaches a method of treating or protecting a mammalian teat by applying a topical composition to the teat, wherein the topical conditioning comprises (a) citrate; (b) methylene blue; and (c) an alkyl para-hydroxybenzoate (aka, a paraben), as well as related methods and compositions (abstract).  In some embodiments compositions include 1-10% alcohol [0004].
The treatment or protection of the skin of the teat is thought to be a result of the antimicrobial properties of the composition, in one alternative [0005].
Among the compositions taught are Composition Nos. 2, 3, 4 Table 1.  These compositions contain Applicant elected isopropyl alcohol, in 5% or 10%, each of Applicant elected methyl paraben and propyl paraben, in amounts of 0.2-0.3% and 0.02-0.03%, respectively, citric acid, in amounts of 0.14-0.24% and trisodium citrate in amounts of 10-20%.  The amounts of isopropyl read on amounts of alcohol required by claims 44, 47 & 56 (2, 3, 4), 46 & 47 (2 & 4); the paraben concentrations read on amounts required by claims 49-50 & 56.
Regarding amounts of citric acid required by claims 51-52, 56, the amounts are lower than the claimed ranges, but with 10-20% trisodium citrate, a solution of, say, citric acid at 2%, plus balance of trisodium citrate of 8.14-18.24, neutralized with a NaOH base to neutralize 3 equivalents of 1.76 % of the citric acid would be indistinguishable from the claimed amount of citric acid, rendering the ranges of claims 51-52 and 56 obvious.  pH values are stated in the table, implying adjustment with acid/base (see pH adjuster discussed for adjusting pH, at [0025]).  
The Examiner alternatively notes that citric acid amounts are up to about 1% (Table 11), which overlap with each of the claimed ranges of claims 51-52 & 56, and ranges from 1-10% and 1-5% are taught (Table 13), rendering the claimed citric acid ranges prima facie obvious (see MPEP 2144.05 (I): In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)).
Regarding the substantially free limitations of claims 53 & 55 regarding methylene blue, the amounts of 0.01 wt%, used in Compositions 2, 3, 4 are construed to satisfy the “substantially free” limitation.
Alternatively, it is noted that the topical antimicrobial composition PVA Part B of Table 10 contains 5% isopropyl alcohol, citric acid, both of Applicant elected methyl paraben and propyl paraben, and water, without methylene blue.
The Examiner does not identify chlorhexidine or iodine in these formulations, or other component named as an antimicrobial.  In fact, the compositions are taught to be substantially free of topical antibiotic or antiseptic agents; alternatively, the compositions can be substantially free or completely free of any antiseptic or antimicrobial agent other than citrate, methylene blue, alkyl para-hydroxybenzoate, and alcohol [0028].
Antimicrobial properties are demonstrated in Example 4, with most log10 kill rates reported in excess of 3 log units (Table 14).  However, there is no discussion of the kill rate using Candida albicans or the standard ASTM E2315 (whatever the meaning).  Because the compositions of claim 58 read on the composition components required by claim 44 (i), the recited log-kill level of claim 58 is construed as characteristic of the same composition.  See MPEP 2112.01 (I): When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph).
Regarding the container limitation of claim 44 and sealing of the container of claim 59, separate containers and separate chambers of a single container are discussed at [0024] and provision in any suitable container, and two-part containers are discussed at [0029].  While sealing of each container (required by claim 59) is not explicitly discussed, storing/delivering a composition in a container generally would be construed by a skilled artisan as being in a container having a seal (top/lid, etc.) for storage when stored, prior to use [0024].
Regarding claim 44 (ii), the compositions for topical treatment of teats are taught to be antimicrobial (Examples 1, 4).  However, Durham does not teach the required step of applying a sterilizing dose of radiation to any of the compositions taught.
Durham 2014 teaches germicidal compositions (title); In some embodiments, post-milking teat solutions are generated by combining the ECAcept Concentrate with additional agents. The present invention is not limited to particular agents. In some embodiments, the post-milking teat solution is generated by combining the ECAcept Concentrate with, for example, one or more of water, … citric acid (7:30-35).  Thus, Durham 2014 topical germicidal (antimicrobial) solutions overlap with Durham 2012 antimicrobial solutions.  In claim 3, the germicidal composition is taught to be sterile.  While Durham 2014 utilizes a specific electrolytic cell device, the teaching of Durham 2014 that germicidal (antimicrobial) compositions to treat teats should be sterile, would have suggested to the skilled artisan the value of eliminating microbial load in the Durham 2012 compositions, via some method of sterilization.
Cleanroom Technology discusses sterile alcohol (title); the alcohol in alcohol solutions in water is widely accepted to mean, in one embodiment, isopropyl alcohol (IPA), which is easier to define in terms of purity and is most cleanroom uses choice (compared to ethanol) (near bottom of 1st page).
Sterilization of alcohol solutions is achieved typically by one of two processes: the second of these is terminal, gamma irradiation, a choice of large scale manufacture. The Association for the Advancement of Medical Instrumentation (AAMI) has developed procedures to allow determination of a radiation dose capable of delivering a specified level of sterility. This is based on product end-use and bioburden, instead of requiring one fixed dose for all. AAMI dose setting methods have now been included in the international ISO 11137 standard for validating radiation processes (second page, near middle).  
This article establishes the art recognized method of gamma radiation is routinely used to sterilize isopropanol solutions, and dosing can be evaluated to document sterility.  In applying the teachings of sterile teat compositions claimed as desirable by Durham 2014, to the compositions taught by Durham 2012, the skilled artisan would have found it obvious to adopt the procedure of applying a sterilizing dose of gamma radiation to the compositions.  As established by Cleanroom Technology, this technique can be used to sterilize isopropanol based aqueous solutions.
Thus, it would have been obvious to one of ordinary skill in the art to select one of the compositions of Durham 2012 (that read on the instant claimed limitations) and to sterilize the composition using gamma radiation, in a dose effective to sterilize the composition, giving the method of the instant claims.  The motivation to add applying a sterilizing dose of radiation would be to sterilize the compositions, reducing the bioburden of microbes in the teat compositions prior to opening.
This rationale is also consistent with KSR Rationale (D) Applying a known technique (gamma sterilizing radiation) to a known device (the Durham 2012 compositions) ready for improvement to yield predictable results (sterilization of the compositions, as documented with isopropanol aqueous solutions).  See MPEP 2141 (III), 2143 (I) (D).

Applicant argues:
The Office cites US 2012/0301407 Al (Durham et al.) and US 8,771,753 (Durham et al.) as disclosing two different topical compositions for application to cow teats to treat mastitis. The Office recognizes that neither of these documents disclose the application of radiation to the compositions to provide sterile solutions, but argues that it would have been obvious to do so because the Cleanroom Technology article allegedly discloses the use of radiation to sterilize alcohol for cleanroom use. Applicant disagrees. 
A. Claims 44-59 
It is well established that topical antimicrobials for skin, particularly those used for patient surgical preparation, must have good immediate efficacy and that the antimicrobial effect must persist for sufficient time to avoid regrowth of pathogenic microorganisms. Alcohol has no residual effect; thus, additional components must be used. Yet, it is very challenging to develop a combination of components that provides the desired immediate and persistent antimicrobial effects and can be radiation sterilized. 
The Cleanroom Technology article cited by the Office discloses only that radiation can be used to sterilize alcohol for use in cleaning the rooms in which pharmaceutical packaging is performed (e.g., for cleaning hard surfaces). It does not disclose or suggest using the same technique more complex compositions containing other antimicrobial ingredients, such as those presently claimed, and does not provide any guidance as to whether radiation could be applied without destroying the components of such compositions. 
Furthermore, neither of the other references disclose a topical antimicrobial composition that can be radiation sterilized, much less provide any suggestion to do so. The '407 application is directed to a topical antimicrobial composition comprising, among other ingredients, methylene blue. The reference states that "it is believed that the citrate, methylene blue, and alkyl-hydroxybenzoate together provide an enhanced antimicrobial effect," and that the methylene blue provides the additional advantage of being a color indicator" ('407 application at paragraphs 6-7). As explained in the present specification, methylene blue degrades when radiation is applied. Thus, it would not have been obvious to use radiation to sterilize the antimicrobial composition of the '407 application.
The Office cites to an embodiment of the '407 application in which the topical antimicrobial composition is supplied in two parts and combined prior to use, and argues that it would have been obvious to sterilize "Part B" which does not contain methylene blue. However, according to the '407 reference, both parts of the two-part composition are required to provide the antimicrobial composition. Thus, the skilled person would not have been led by the '407 application (even in combination with the other references) to provide a sterile antimicrobial composition by radiating only one of the two parts of the composition. Furthermore, the Office provides no rationale as to why the skilled person would select part B of the two-part composition to sterilize. Certainly, nothing in the cited references leads in this direction. 
The '753 patent is directed to a chlorine-based composition (chlorine, hypochlorite, hypochlorous acid, or chlorine dioxide) that is completely different from the claimed composition, and completely different from the compositions disclosed in the '407 application or the Cleanroom Technology article. The Office argues that the compositions of the '753 patent overlap with those of the '407 application because the chlorine-based composition can contain some unspecified amount of an additional agent, which can be citrate, but this hardly accounts for the differences between the compositions. The '753 patent does not disclose a composition that comprises alcohol or parabens, and is not concerned with whether any of the disclosed compositions can be radiation-sterilized. Likewise, neither the '407 application nor the Cleanroom Technology article pertains to chlorine-based compositions. Thus, the '753 patent does not supply the missing elements of the other references, or otherwise support the rejection. 
Applicant points out that the Cleanroom Technology article is an internet publication retrieved by the office long after the filing date of the present application. The article bears the date "5-Sep-2001" at the top of the internet page, but the significance of this date is not stated on the web page. It does not, for instance, state that whether the article was published on the stated date, or merely authored on this date and published at some later time. Thus, it is not clear that the Cleanroom Technology article is, indeed, prior art. 
For at least the foregoing reasons, the Office has not established a prima facie rejection under Section 103 with respect to any of the pending claims. 

This is not persuasive.
There is no requirement in the claims of good immediate efficacy and that antimicrobial effect must persist for any period of time.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the product of the claimed methods must have good immediate efficacy and that antimicrobial effect must persist for any period of time) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding the alleged complexity of formulating the recited compositions, even if this was the case at some point in the past, the teaching of the elected components in combination, which have log10 kill rates in excess of 3 log units indicates these formulations are antimicrobial.  Thus, Durham 2012 has solved any difficulties of formulation, prior to the effective filing date.
The fact that similar formulations are taught to be sterile by Durham 2014 suggests a product for antimicrobial use should be sterile to start, rendering obvious sterilization processes. 
The Cleanroom Technology would be relevant to sterilizing Durham formulations to sterilize, to reduce bioburden.  This article discusses, inter alia, the “degree of sterilization”, suggesting that use of gamma irradiation can be used for sterile products, to enhance degree of sterilization.  Cleanroom Technology includes,
The process of gamma irradiation then is the next port of call for cleanroom users to assure themselves that the out-sourced disinfectant is capable of being provided consistently sterile.
The "degree of sterilisation" (sterility assurance level or SAL) is directly related to the amount of ionising radiation absorbed by the material. There must be sufficient energy to kill micro-organisms, but not too much so that there are unacceptable material alterations.
In practice, not all parts of the products receive exactly the same radiation dose with density, thickness, and geometry differences all playing a part.
The Association for the Advancement of Medical Instrumentation (AAMI) has developed procedures to allow determination of a radiation dose capable of delivering a specified level of sterility. This is based on product end-use and bioburden, instead of requiring one fixed dose for all. AAMI dose setting methods have now been included in the international ISO 11137 standard for validating radiation processes. 
The skilled artisan would have found the teachings of this article to be relevant to further enhancing degree of sterilization.  Starting with a relatively clean product requires lower doses of radiation, and reduced bioburden, to achieve consistent sterile product.
Additionally, Cleanroom Technology makes clear that sterile products can be used to immerse an item suitably sized and compatible (i.e., this is applicable to antimicrobial activity of teats taught by Durham references).
The Examiner does not dispute that the disclosure documents that methylene blue degrades under conditions of sterilization tested by Applicant.  However, this factor is only even relevant to claim 53, which limits the amount that is permitted.  The concentration of methylene blue includes 0.01%, which has been adopted as satisfying the recited substantially free of this component.
However, testing of the final product to identify degraded materials would also have been obvious, based on the recognition by Cleanroom Technology that there must be sufficient energy to kill micro-organisms, but not too much so that there are unacceptable material alterations.  In optimization of such a sterilization process, the identification of methylene blue as a degradant would have motivated removal of the component (or perhaps substitution by another colorant that does not degrade). 
The Examiner agrees that there are two sets of containers taught by Durham 2012, a two-part container and a single container [0029].  In the obvious method, where it would have been obvious to apply sterilizing dose of radiation to the composition in the container, the radiation would have been obvious to both parts of the two-part container or to the single container.  Each of these embodiments render obvious the claims.  
Applicant misunderstands the rejection basis; the rejection does not state that only one of the parts of the two part container would have been radiated.  This is not the position relied on.
The Examiner relies on the date on the Cleanroom Technology article as evidence of publication/knowledge in the art as of 2001.  When “sterile alcohol” is searched on the top search bar of cleanroomtechnology.com a series of articles is displayed with dates for each article (79 on 6/4/2022).  This list includes the cited article with the 2001 date; the dates displayed for the articles in this listing are consistent with publication dates of each article.  The stated date is prima facie evidence of publication in 2001.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P THOMAS whose telephone number is (571)272-8994. The examiner can normally be reached M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY P THOMAS/           Primary Examiner, Art Unit 1611